Citation Nr: 0111747	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-00 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for memory loss, 
claimed as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, and from November 1990 to June 1991.  This appeal 
arises from April 1998 and May 1999 rating decisions of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In December 2000, the veteran testified by videoconference 
hearing before the Board of Veterans' Appeals (Board) member 
rendering this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for hypertension and memory loss (undiagnosed 
illness.)

2.  Elevated blood pressure was not shown in service or 
within one year following the veteran's separation from 
service, and hypertension has not been medically associated 
with the veteran's periods of service.

3.  There is no competent evidence of record to establish the 
presence of disability due to undiagnosed illness to include 
memory loss.






CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).  

2.  Memory loss, as a result of undiagnosed illness, was not 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues of entitlement to 
service connection for hypertension and memory loss, the 
Board finds that those issues are adequately developed for 
appellate review, and need not be remanded to the RO for 
initial review in light of the VCAA.  The duty to assist has 
been met in that the RO has secured all pertinent records of 
which it had notice and has arranged for adequate VA 
examinations.  Furthermore, in the statement of the case and 
supplemental statements of the case the RO has met the notice 
requirements of the VCAA.  

Hypertension

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection for hypertension may be granted if it is shown to 
be present in service or manifest to a degree of 10 percent 
or more within one year from the date of final separation 
from service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2000).

The service medical records show no diagnosis of hypertension 
or any cerebrovascular abnormality.  On the April 1971 
separation examination for the veteran's first period of 
service, blood pressure was noted as 110/72.  A May 1977 VA 
examination found blood pressure at 90/70.  Treatment records 
dated in 1985 indicated that the veteran was prescribed 
Inderal, apparently for treatment of migraine headaches.  In 
July 1990, just prior to the veteran's second period of 
service, blood pressure was noted as 100/70.  On the April 
1991 separation examination for the second period of service, 
blood pressure was noted as 110/84.  

Following service, the following pressure readings were 
noted:  March 1993, 116/82; August 1993, 117/80; September 
1993, 134/88; April 1994, 129/90.

On VA examination in February 1997, the veteran reported that 
hypertension had been noted and he had been on Inderal at one 
time, but was not currently on any medication.  Blood 
pressure readings were: sitting, 147/94; recumbent, 128/93; 
and standing, 132/93.  There was no diagnosis of 
hypertension.

The veteran has contended that he was treated for 
hypertension following his second period of service; however, 
elevated pressure readings were not shown during service or 
for the first several years following separation from the 
second period of service in 1991, indeed not until April 
1994.  Hypertension has never been medically associated with 
the veteran's periods of service.

As noted above, in February 1997 elevated blood pressure 
readings were taken as part of a general VA evaluation.  
However, there were no findings or comments relating to 
hypertension in the medical report.  Moreover, the April 1994 
and February 1997 findings were made more than one year after 
the veteran's separation from service in June 1991, and the 
elevated diastolic readings, even if they were noted during 
the presumptive period, would not be considered to be 
indicative of the existence of hypertension to a degree of 10 
percent so as to warrant a presumption of service incurrence.  
Hypertension to a degree of 10 percent requires diastolic 
pressure of predominantly at least 100, or a history of such 
readings and a requirement of continuous medication.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2000).

Medical findings of hypertension were not made for several 
years after the veteran's final separation from service and 
there is no competent medical evidence relating hypertension, 
if present, with military service.  The Board has considered 
the statements of the veteran to the effect that he has 
hypertension that originated during service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for hypertension.  38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2000).

Memory Loss (Undiagnosed Illness)

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2000).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician and other non-medical 
indicators capable of independent verification.  While 
objective indications appear to contemplate evidence other 
than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).

Service medical records show no findings, treatment, or 
diagnoses related to memory loss.  On a November 1993 
National Guard report of medical history, the veteran checked 
"no" next to "have you ever had or do you now have loss of 
memory or amnesia?"  A VA Gulf War examination in January 
1994 noted no memory changes.  

On a March 1997 VA psychiatric examination, the veteran 
reported difficulty concentrating at work.  On examination, 
the veteran was alert and oriented times three.  His language 
functions and memory were intact, and concentration was fair.  
Overall, no deficits in his cognitive function were noted. 

On a December 1997 outpatient treatment report, the veteran 
complained of forgetting things, among other problems.  The 
Board notes that the veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran 
contends that he has memory loss which he believes resulted 
from his active service in support of the Persian Gulf War, 
in the absence of evidence demonstrating such memory loss, 
the contentions are no more than unsubstantiated conjecture 
and are of no probative value.  See Moray, 5 Vet. App. 211.  

As noted above, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  Similarly, 
38 C.F.R. § 3.317 requires evidence of a disability.  Upon 
review of the record, the Board finds that there is no 
competent medical evidence of memory loss during or 
subsequent to service.  In the absence of proof of a current 
disease or injury, there is no disability and thus no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of 
memory loss, the Board concludes that the veteran's claim for 
service connection for such is denied.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for memory loss, claimed as 
a result of undiagnosed illness, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran has been diagnosed with post-traumatic stress 
disorder by VA psychiatrists on numerous occasions beginning 
in 1995. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran served in the Persian Gulf from January to May 
1991 with a military police company.  The veteran's DD-214 
lists his primary specialty as "food svc sp" and his unit as 
"DET 1 214 MP CO."  In written statement dated in September 
1996 and in hearing testimony in December 2000, the veteran 
submitted details of claimed stressors.  He contended that his 
unit, the 214th Military Police Company, was assigned to the 
118th Military Police Battalion, 14th MP Brigade, VII Corps, 
and supported the 2nd Armed Cavalry Regiment.  Essentially, he 
contends that he participated in firefights, saw numerous dead 
Iraqi soldiers, and witnessed the accidental shooting death of 
an American soldier (a private whose last name was variously 
referred to as Jarrell, Jerod, or Jeriod) in his unit.  

The RO has not attempted to verify the veteran's claimed 
stressors.  The Board notes on review of the veteran's 
discharge papers that he does not have any combat decorations.  
The current documentation does not show that the veteran was 
in combat; however, it does not rule out such a possibility 
either.  If he were not engaged in combat, verification of the 
veteran alleged inservice stressors is critical to his claim 
for service connection to provide credible supporting evidence 
that the claimed stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2000).  

The RO should contact the veteran and request any additional 
information that may be helpful in verifying his claimed 
stressors, including the names and addresses of anyone who 
witnessed any of the claimed events.  The RO should then 
summarize the veteran's claimed stressors (even if he 
provides no additional details) and contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
attempt to verify the events.  If deemed appropriate, the 
veteran should then be scheduled for a VA psychiatric 
examination.  The background history which would be provided 
by verification of the inservice stressors alleged by the 
veteran is of particular importance to a psychiatrist 
examining him for post-traumatic stress disorder.  The United 
States Court of Veterans Appeals (Court) has held that, when 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
post-traumatic stress disorder due to service is present 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of post-traumatic stress disorder that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request any information that may be 
helpful in verifying his claimed 
stressors, including the names and 
addresses of anyone who witnessed any of 
the claimed events, and more precise dates 
and locations of the events such as the 
death of the Private Jarrell, Jerod, or 
Jeriod.

3.  The RO should review the file, 
including the veteran's written statement 
dated in September 1996 and his video 
hearing testimony before the Board in 
December 2000, and prepare a summary of 
all the veteran's claimed stressors.  The 
summary and all associated documents 
showing the units to which the veteran was 
assigned while in Southwest Asia should be 
sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  They should be 
requested to provide any information to 
show whether the veteran was engaged in 
combat with the enemy and to corroborate 
the veteran's alleged stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant ". . . engaged in combat with 
the enemy."  If it is determined that 
the veteran was not in combat, the 
stressors require corroboration.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a Board of two psychiatrists 
who have not previously examined him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000). 

7.  Following the above, the RO should 
readjudicate the claim for service 
connection for post-traumatic stress 
disorder.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



